DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 01/26/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign patent document DE 202017106697 listed and filed did not contain an English abstract.  It has been placed in the application file, but the information referred to the foreign patent document DE 202017106697 listed therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Terminal Disclaimer
The terminal disclaimer filed on 01/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number(s) 10,605,608 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
As per the instant Application having Application number 16/407,645 the examiner acknowledges the applicant's submission of the amendment dated 10/29/2019. At this point, claims 1, 19, and 20 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/25/2022, with respect to 35 U.S.C. 103 Rejection of claims 1, 20, and 21 as being unpatentable over Cueva et al.,, "Emergence of Grid-like Representations by Training Recurrent Neural Networks to Perform Spatial Localization" in view of Zhang et al., "Neural SLAM: Learning to Explore with External Memory" (hereinafter " Zhang") have been fully considered and are persuasive. 
Applicant’s argument regarding claims 1, 20, and 21:
	However, the cited portions of Zhang do not teach or suggest processing "the current grid cell representation generated by the intermediate layers of the grid cell neural network" at the time step using an "action selection neural network" to "select ... an action to be performed by the agent," as required by claim 1. In particular, the "LSTM" of Zhang processes "a read vectorre" that is read from "an external memory   rather than data generated "by one or more intermediate layers" of a neural network, let alone data generated "by one or more intermediate layers" of a "grid cell neural network," as recited in claim 1. Therefore, Zhang does not teach or suggest at least the recited combination of features of claim 1.
	…
	However, even if the "RNN" of Cueva is mapped onto the claimed "grid cell neural network," there is no mention of Cueva of processing "an output of one or more intermediate layers" of the "RNN" using an "action selection neural network" to select actions to be performed by an agent, as is required by claim 1. Therefore, Cueva does not teach or suggest at least the recited combination of features of claim 1.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 19, and 20, taking claim 1 as exemplary:
Though Cueva et al.,, "Emergence of Grid-like Representations by Training Recurrent Neural Networks to Perform Spatial Localization," part of the prior art of record, teaches the use of a neural network to estimate location of an agent in section 2.1 paragraph 2 by using a neural network to a current position of an animal and the use of velocity section 2.2 paragraph 1 by using animals speed and direction with each time step as an input in the neural network.
And though Zhang et al., "Neural SLAM: Learning to Explore with External Memory," part of the prior art of record, teaches the use of a grid cell representation in section 1.2 paragraph 1 through the use of a cognitive map.
The primary reason for marking of allowable subject matter of independent claims 1, 19, and 20, taking claim 1 as exemplary, in the instant application is the combination with the inclusion in these claims of the limitations of a system, non-transitory computer storage media and method comprising:
“comprising: processing the data characterizing the current velocity of the agent using the grid cell neural network to generate the current grid cell representation as an output of one or more intermediate layers of the grid cell neural network, wherein, in an architecture of the grid cell neural network, each of the intermediate layers of the grid cell neural network is located: (i) after an input layer of the grid cell neural network that is configured to receive the data characterizing the current velocity of the agent, and (ii) before an output layer of the grid cell neural network that is configured to generate an estimate of a current position of the agent in the environment;
receive a current observation characterizing a current state of the environment; provide: (i) the current grid cell representation generated by the intermediate layers of the grid cell neural network, and (ii) the current observation, as input to the action selection neural network to obtain an action selection network output; and select, using the action selection network output, an action to be performed by the agent in response to the current observation.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of a neural network with the use of velocity to determine a location of an agent, and the use of a grid cell representation, it does not teach the receiving of a grid cell representation of a velocity and position of an agent that is generated by intermediate layers of a grid cell neural network as an input to an action selection neural network to obtain an action selection network output and select, using the action selection network output, an action to be performed by the agent in response to a current observation.
Dependent claim(s) 2-18 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1 upon which claims 2-18 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124